DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.            The following is a quotation of 35 U.S.C. 112(b):
 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 
 
3.            Claim 10 provides for the use of a bearing component but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
 
Claim Rejections - 35 USC § 101
4.            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 4, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	“X” is not defined in claims 1 or 6.  
	Also, in claims 1 and 6 – subgroups 1-2 and 5; it is indefinite whether the poly-alpha-olefins have a chain length of 4-20 AND a molecular weight of 100-20000.
	Claims 4, 6 and 10 are indefinite because the claims read “The synthetic base oil” – there is insufficient antecedent basis for this limitation.  The claim should read “The halogen-containing synthetic base oil”.     

Claim Objections
7.	Claims 1 and 6 are objected to because of the following informalities:  in claim 1, subgroups 1-6 “a group of . . . . ” has incorrect syntax.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4, 6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over NG et al., US Patent Application Publication No. 2014/0088267 (hereinafter referred to as NG).  
	Regarding claims 1, 4, 6 and 9-10, NG discloses a halogen-containing polyolefin for lubricating oil, which is produced by the reaction of vinyl-terminated macromolecules and hydrogen halide reagents; specific macromolecules are disclosed in paragraph 0014 and 0044-0045.  The copolymer oligomers of ethylene and propylene with molecular weight of 500-20000 wherein the hydrogen halide reagent may be hydrogen fluoride or the like.  The halogen-containing polyolefin can be mixed with other additives to form a lubricating oil.       
	It is the position of the examiner that although NG does not explicitly disclose the pathway to F-PAO or FF-PAO that NG discloses a product that assumes such pathway.  

Claim Rejections - 35 USC § 103
12.	Claims 1, 4, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beynon et al., US Patent Application Publication No. 2014/0088267 (hereinafter referred to as Beynon) in view of Abhari et al., US Patent Application Publication No. 2004/0220320 (hereinafter referred to as Abhari).    
	Regarding claims 1, 4, 6 and 9-10, Beynon discloses a process for the production of a lubricating oil which comprises polymerizing alpha-olefins having 6-18 carbon atoms per molecule in the presence of a catalyst comprising an aluminum trialkyl and a titanium chloride, the mol ratio of trialkyl to chloride being between about 0.05:1 and about 0-9:1 at a temperature between about 70°C and about 90°C for a polymerization time between about 1 hour and about 8 hours, whereby a polymeric product is formed and reacting the product with 1-30 wt% of chlorine at a temperature of 
	Beynon discloses all the limitations discussed above but does not explicitly disclose the fluorine compounds as recited in claim 1.  
	Abhari discloses a composition comprising a functionalized C3 to C40 olefin polymer comprising at least 50 mol % of one or more C3 to C40 olefins and having an Mw of 10,000 to 100,000 wherein the functionalized C3 to C40 olefin polymer is blended with the same or different non-functionalized C3 to C40 olefin polymer comprising at least 50 mol % of one or more C3 to C40 olefins and having an Mw of 10,000 to 100,000 wherein the polymers are functionalized with halides and includes, chlorine and fluorine (see Abstract and Para. [0009]-[0010] and [0197]-[0199]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use fluorine polymers of Abhari in the composition of Beynon as it is a simple substitution of one known element for another in order to obtain predictable results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771